Case 4:18-cv-00469-ALM Document 486 Filed 04/22/21 Page 1 of 7 PageID #: 18632




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 WAPP TECH LIMITED PARTNERSHIP                      §
 AND WAPP TECH CORP.                                §
      Plaintiffs,                                   §
                                                    §   Civil Action No. 4:18-cv-469
 v.                                                 §   Judge Mazzant
                                                    §
 SEATTLE SPINCO, INC., et al.,                      §
      Defendants.                                   §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Opening Brief Opposing Enhancement of

Damages (Dkt. #480). Having considered the briefing and totality of the circumstances, the Court

declines to enhance damages. Defendants’ Motion is therefore GRANTED.

                                       BACKGROUND

       This is a patent infringement suit. On July 2, 2018, Plaintiffs Wapp Tech Corp. and Wapp

Tech Limited Partnership (collectively, “Wapp”) sued Defendants EntCo Interactive (Israel) Ltd,

EntIT Software LLC, Entco Government Software LLC, Micro Focus (US) Inc., and Seattle

SpinCo Inc. (collectively, “Micro Focus”) (Dkt. #1).

       The jury trial began on March 1, 2021 (Dkt. #446). During the pretrial conference, the

parties agreed that each side should have 10.5 hours to present evidence (Dkt. #428 at 5:2-23). At

trial, Micro Focus’s invalidity expert testified for approximately 37 minutes (Dkt. #450 (trial

minutes from 3:28-4:05 p.m.)). After the close of evidence, Wapp moved for judgment as a matter

of law on Micro Focus’s invalidity arguments (Dkt. #478 at 1271:15-16; 1272:21-24). Micro

Focus conceded anticipation, obviousness, and enablement because “the examination was limited

by our time constraints.” (Dkt. #478 at 1274:12-16; 1275:18-1276:2). Micro Focus argued its

written description defense should go to the jury (Dkt. #478 at 1274:12-16). The Court noted that


                                                1
Case 4:18-cv-00469-ALM Document 486 Filed 04/22/21 Page 2 of 7 PageID #: 18633




Micro Focus ran up against the clock while presenting their invalidity case and that written

description “was approximately just five minutes of [the expert’s] testimony, total.” (Dkt. #478 at

1282:6-9). The Court granted Wapp’s 50(a) motion on validity (Dkt. #478 at 1280:25-1282:23).

       On March 5, 2021, the jury awarded Wapp $172,554,269 after approximately two and a

half hours of deliberation (Dkt. #460). The jury found Micro Focus willfully infringed each

asserted patent.

       On March 31, 2021, Micro Focus filed their Opening Brief Opposing Enhancement of

Damages (Dkt. #480). On April 9, 2021, Wapp responded and moved for enhanced damages (Dkt.

#483). On April 16, 2021, Micro Focus replied (Dkt. #484). On April 21, 2021, Wapp filed its

Sur-Reply (Dkt. #485).

                                      LEGAL STANDARD

       Under 35 U.S.C. § 284, courts “may increase the damages up to three times the amount

found or assessed.” In Halo Elecs., Inc. v. Pulse Elecs, Inc., 136 S. Ct. 1923 (2016), the Supreme

Court held that “[s]ection 284 gives district courts the discretion to award enhanced damages

against those guilty of patent infringement.” 136 S. Ct. at 1935. A district court's determination

of whether to award enhanced damages is reviewed for abuse of discretion on appeal. Id. at 1934.

       Enhanced damages are generally appropriate under § 284 only in “egregious cases” of

misconduct beyond typical infringement and should not be awarded in “garden-variety cases.” Id.

at 1932, 1934-35. “The sort of conduct warranting enhanced damages has been variously

described . . . as willful, wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant,

or—indeed—characteristic of a pirate.” Id. at 1932. The culpability of the infringer should be

“measured against the knowledge of the actor at the time of the challenged conduct.” Id. at 1933.




                                                 2
Case 4:18-cv-00469-ALM Document 486 Filed 04/22/21 Page 3 of 7 PageID #: 18634




In determining whether enhanced damages are appropriate, “courts should . . . take into account

the particular circumstances of each case.” Id.

       In exercising this discretion to award enhanced damages for willfulness, courts frequently

look to the factors articulated in Read Corp. v. Portec, Inc., 970 F.2d 816, 827 (Fed. Cir. 1992);

see also Barry v. Medtronic, Inc., 250 F. Supp. 3d 107, 111 (E.D. Tex. 2017) (noting that “courts

before and after Halo” have relied on Read). The Read factors include: (1) whether the infringer

deliberately copied the ideas or design of another; (2) whether the infringer, when he knew of the

other’s patent protection, investigated the scope of the patent and formed a good faith belief that

it was invalid or that it was not infringed; (3) the infringer’s behavior as a party to the litigation;

(4) the defendant’s size and financial condition; (5) closeness of the case; (6) duration of the

defendant’s misconduct; (7) remedial action by the defendant; (8) the defendant’s motivation for

harm; and (9) whether the defendant attempted to conceal the misconduct. Read, 970 F.2d at 827.

       While the Read factors may be helpful, the Court need not rely on them. Presidio

Components, Inc. v. Am. Technical Ceramics Corp., 875 F.3d 1369, 1382 (Fed. Cir. 2017). The

touchstone is whether there was “egregious infringement behavior,” rather than a more rigid,

mechanical assessment. Imperium IP Holdings (Cayman), Ltd. v. Samsung Elecs. Co., Ltd., 203

F. Supp. 3d 755, 763 (E.D. Tex. 2016), amended in part, 4:14-CV-00371, 2017 WL 1716589 (E.D.

Tex. Apr. 27, 2017).

                                            ANALYSIS

       After considering the totality of the circumstances, including the Read factors, the Court

finds that enhancement is not appropriate in this case.




                                                  3
Case 4:18-cv-00469-ALM Document 486 Filed 04/22/21 Page 4 of 7 PageID #: 18635




         The Court is not bound by the jury’s willfulness finding in awarding enhanced damages. 1

See Halo, 136 S. Ct. at 1933 (“[N]one of this is to say that enhanced damages must follow a finding

of egregious misconduct.”). This Court may exercise its discretion and decline to award enhanced

damages based on the circumstances of this case. See id. This was a “garden-variety,” patent case,

rather than an egregious case of misconduct. See id. at 1934-35. Ultimately, absent from the

record is the type of egregious conduct characteristic of cases where enhancement is warranted.

See Saint Lawrence Communications LLC v. Motorola Mobility LLC, 2:15-CV-351-JRG, 2017

WL 6268735, at *2 (E.D. Tex. Dec. 8, 2017) (denying enhancement where there was no evidence

of copying or intent to harm). As such, the Court declines to enhance damages.

         I.       Micro Focus had a Good Faith Defense

         Wapp argues damages should be enhanced because Micro Focus did not present a good

faith defense and emphasizes its successful 50(a) motion on Micro Focus’s invalidity defenses.

The Court finds that while Micro Focus’s invalidity arguments were wholly unsuccessful, they

were not necessarily frivolous.

         To begin, Micro Focus was adequately prepared to present an invalidity defense at trial.

Micro Focus diligently prepared for trial as demonstrated by this case’s extensive discovery and

numerous expert reports. Before trial, Wapp moved to exclude some of Micro Focus’s expert

testimony, but never moved to exclude Micro Focus’s invalidity expert (See Dkt. #266, #299).

Wapp also never moved for summary judgment. If Wapp believed Micro Focus’s defenses were



1
  Micro Focus argues enhancement is inappropriate because the jury’s willfulness finding is unsupported by substantial
evidence (Dkt. #480 at pp. 8-10 (“Indeed, because there is no evidence of pre-suit notice of the Asserted Patents nor
infringement, . . .”). The Court declines to disturb the jury’s willfulness finding in deciding whether enhancement is
appropriate. WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1341 (Fed. Cir. 2016) (“We do not interpret Halo as changing
the established law that the factual components of the willfulness question should be resolved by the jury.”); Eidos
Display, LLC v. Chi Mei Innolux Corp., 6:11-CV-00201-JRG, 2018 WL 1156284, at *2 (E.D. Tex. Mar. 5, 2018)
(same); see also Fed. R. Civ. P. 50(b).


                                                          4
Case 4:18-cv-00469-ALM Document 486 Filed 04/22/21 Page 5 of 7 PageID #: 18636




frivolous, it should have moved to exclude Micro Focus’s invalidity defense and/or moved for

summary judgment. That Wapp never did so suggests that Micro Focus had adequately prepared

a good faith defense for trial.

        Wapp argues the Court should only consider the trial record when evaluating the

sufficiency of Micro Focus’s defense (Dkt. #483 at p. 4 n.1). But Wapp relies on cases with

different procedural postures that do not address what a court may consider when enhancing

damages. See Paez v. Gelboym, 578 Fed. Appx. 407 (5th Cir. 2014) (affirming district court’s

denial of 50(b) motion); KAIST IP US LLC v. Samsung Elecs. Co., Ltd., 439 F. Supp. 3d 860, 893

(E.D. Tex. 2020) (denying 50(b) motion). Instead, the enhanced damages analysis is inherently

holistic and the district court exercises considerable discretion. See Halo, 136 S. Ct. at 1933. As

such, the Court properly considers all circumstances of this case.

        At trial, Micro Focus’s invalidity defense failed because of poor time management, not an

inherent insufficiency. During the pretrial conference, the parties agreed that each side should

have 10.5 hours to present evidence (Dkt. #428 at 5:2-23). The parties had time to plan their time

management. During trial, the Court regularly gave the parties updates on their remaining time.

Micro Focus chose to present its invalidity expert with less than an hour of time remaining

(Compare Dkt. #477, 1096:8-9 (“Defense has 1 hour and 19 minutes left”) and Dkt. #477 1102:8-

9 (Defense called its invalidity expert)). The expert testified for approximately 37 minutes (Dkt.

#450 (trial minutes from 3:28-4:05 p.m.)).

        Once evidence closed, Wapp moved for judgment as a matter of law on Micro Focus’s

invalidity defenses (Dkt. #478 at 1271:15-16; 1272:21-24).           Micro Focus’s counsel “freely

admit[ted] that, as to Section 102, 103, and validity, the examination was limited by our time

constraints.” (Dkt. #478 at 1274:12-16).       The Court granted Wapp’s 50(a) motion and



                                                 5
Case 4:18-cv-00469-ALM Document 486 Filed 04/22/21 Page 6 of 7 PageID #: 18637




acknowledged the rushed nature of Micro Focus’s case (See Dkt. #478 at 1282:6-9). If Micro

Focus had better allocated its time, or requested additional time to present evidence at the pretrial

conference, invalidity may have gone to the jury.

       Wapp argues that Micro Focus’s concession of some invalidity defenses after the close of

evidence evinces the lack of a good faith defense (Dkt. #483 at p. 5). But it is more reasonable for

Micro Focus to concede defeat than to fight the obvious. Although the Court did not permit Micro

Focus’s invalidity counterclaims to go to the jury, Micro Focus did not necessarily have a frivolous

argument.

       Finally, the Court denied Wapp’s 50(a) motion on a finding of infringement (Dkt. #478 at

1283:5-1286:8). Micro Focus presented a reasonable and legally sufficient noninfringement case

through Dr. Shoemake’s trial testimony.

       Taken together, Micro Focus mounted a good faith defense at trial. Although Micro Focus

presented insufficient evidence of invalidity at trial, it could have done so with better time

management. Micro Focus was otherwise prepared to present a legally sufficient case for

invalidity. Even so, Micro Focus presented sufficient evidence of noninfringement. Without any

other evidence to the contrary, the Court finds that this was a good faith defense.

       II.     The Read Factors Do Not Support Enhancement

       Although the Court is not required, the Court considered all Read factors. They do not

support an enhancement of damages.

       Overall, Micro Focus’s litigation conduct was typical of a hard-fought case. As discussed,

Micro Focus formed a good faith belief that the asserted patents were not infringed. The party’s

pretrial disagreements never rose to an egregious or unprofessional level. Nor is there any

evidence that Micro Focus copied Wapp, intended to harm Wapp, or concealed the misconduct.



                                                 6
    Case 4:18-cv-00469-ALM Document 486 Filed 04/22/21 Page 7 of 7 PageID #: 18638




    Although the jury returned a large verdict with brief deliberation, Micro Focus presented a

    reasonable noninfringement case through Dr. Shoemake.

           The jury awarded Wapp $172.5 million in damages—potentially the largest verdict in the

    history of this courthouse. By Wapp’s own calculation, the verdict amounts to 41% of revenue

    for the accused products, not just profits (Dkt. #480, Exhibit 11 at 591:16-592:1). This is a

    significant liability finding. Further punishment is not necessary, nor justified. The Court

    exercises its sound discretion to decline to award enhanced damages.
.
                                           CONCLUSION

           It is hereby ORDERED that Defendants’ Opening Brief Opposing Enhancement of

    Damages (Dkt. #480) is hereby GRANTED. The Court declines to enhance damages.

          SIGNED this 22nd day of April, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   7
